*348OPINION AND ORDER
Respondent is an attorney formerly practicing in Lexington, Kentucky. He closed his law offices in the latter part of 1980. For all practical purposes, he appears to have terminated his practice of law at this time.
The findings, conclusions, and recommendations of the Kentucky Bar Association, submitted pursuant to SCR 3.370, document four separate cases of mishandling of clients’ business, including gross neglect, unethical conduct, and plain dishonesty. Among other things, respondent has been found “guilty of misappropriation of funds coming into his hands while acting as a court-appointed fiduciary.”
The Board of Governors of the Kentucky Bar Association recommended, 16 to 0, that the respondent be permanently disbarred from the practice of law within the Commonwealth and be ordered to pay the costs of these proceedings.
Respondent has received appropriate notice at every stage of the proceedings, including filing with the Supreme Court. He has failed to respond and is thus in default.
In conformity with the recommendations of the Board of Governors of the Kentucky Bar Association, the court being duly advised: The respondent, Douglas E. Johnson, is permanently disbarred from the practice of law within the Commonwealth of Kentucky and ordered to pay the costs of these proceedings.
IT IS FURTHER ORDERED:
1. The permanent disbarment of respondent shall be effective with the entry of this order.
2. Respondent shall comply with SCR 3.390 as to notification of clients, if any.
3. This order shall be deemed a matter of public record from the date of its entry.
All concur.
ENTERED March 9, 1983.
/s/ Robert F. Stephens Robert F. Stephens Chief Justice